DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Naruse et. al. (US 2019/0018625 A1) in view of Mori (US 2015/0281388 A1).

With respect to Claim 1, Naruse’624 shows a combination of a first non-transitory computer-readable storage medium storing a first computer (figure 1, server 1007,1006) to perform: 
acquiring input data generated based on sound data indicating voice uttered by an utterer and transmitted from a voice input device (Figure 1 audio control device 1001) to which the voice is input (Figure 12 transmitting audio data 701 to server 1006 in paragraph [0051]); and 
outputting print instruction data indicating an instruction relating to a print job to be executed by a specific printer (Figure 1, printer 1004 in paragraph [0025]), by using the input data (Figure 12 server 1006 transmit control command to display/terminal 1003, 1002), and the second computer program, when executed by a computer mounted on a terminal device including a first [LAN] interface and a second [BLUETOOTH] interface, 
is configured to cause the terminal device (Figure 1 mobile terminal 1002, display 1003 as shown in figure 3 as the same device ), to perform: 
receiving the print instruction data transmitted from the server via the first [LAN] interface (Figure 12 server 1006 transmits control command to display/terminal apparatus 1003, 1002 in paragraphs [0053], using the internet as shown in figure 1); 
generating print job data indicating a print job to be executed by the specific printer, by using the print instruction data (Figure 12 display/terminal 1003, 1002 generate print data 1205 in paragraph [0095]); and 
transmitting the print job data to the specific printer via the second [BLUETOOTH] interface (Figure 12 transmitting print data 1206 to printer 1004 using Access point 1005 paragraph [0029]-[0030]).  
Naruse’624 does not specifically show a terminal device including a LAN interface and a BLUETOOTH interface; receiving the print instruction data transmitted from the server via the LAN interface and transmitting the print job data to the specific printer via the BLUETOOTH interface.
Mori’388 shows a terminal device (Figure 5 terminal 200’) including a LAN interface (Figure 5 IP interface 208) and a BLUETOOTH interface (Figure 5 Bluetooth interface 209) (Figure 4 and paragraph [0037] server 100 and the client terminal 200 may be connected via the LAN 400, and the client terminal 200 and the printer 300 may be connected via a short-range wireless communication network such as Bluetooth); receiving the print instruction data transmitted from the server (Figure 5 server 100) via the LAN interface and transmitting the print job data to the specific printer (Figure 5 printer 300’) via the BLUETOOTH interface (paragraph [0037]-[0041] server 100 and the client terminal 200 may be connected via the LAN 400, and the client terminal 200 and the printer 300 may be connected via a short-range wireless communication network such as Bluetooth).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Naruse’624 to include a terminal device including a LAN interface and a BLUETOOTH interface; receiving the print instruction data transmitted from the server via the LAN interface and transmitting the print job data to the specific printer via the BLUETOOTH interface method taught by Mori’388. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to avoid limitation in connection options between devices (paragraph [0037]).
With respect to Claim 2, Naruse’624 shows wherein the first computer program is, when executed by the computer of the server, configured to cause the server to further perform: acquiring identification information transmitted from the voice input device with being associated with the sound data (paragraph [0056] server 1006 receives and analyses audio : “print the photograph A displayed in the display apparatus 1003” and analyses what and where to send it); and outputting terminal information for specifying one terminal device, to which the print instruction data is transmitted, out of a plurality of the terminal devices based on the identification information (paragraph [0056] server 1006 receives and analyses audio : “print the photograph A displayed in the display apparatus 1003” and analyses what and where to send it to the display/terminal apparatus based on the voice input).  
With respect to Claim 4, the combination of Naruse’624 and Mori’388 shows wherein the server is connected to the Internet, the LAN interface is an interface for connection to the Internet (in Mori’Figure 5 IP interface 208), and the BLUETOOTH interface (Figure 5 Bluetooth interface 209) is an interface for connection to a local device including the specific printer (paragraph [0037]-[0041] server 100 and the client terminal 200 may be connected via the LAN 400, and the client terminal 200 and the printer 300 may be connected via a short-range wireless communication network such as Bluetooth).  
With respect to Claim 5, Naruse’624 shows a system that controls a specific printer, the system comprising: 
(figure 1, server 1007,1006) comprising: a controller configured to acquire input data generated based on sound data indicating voice uttered by an utterer and transmitted from a voice input device (Figure 1 audio control device 1001)  to which the voice is input (Figure 12 transmitting audio data 701 to server 1006 in paragraph [0051]); and 
to output print instruction data indicating an instruction relating to a print job to be executed by the specific printer (Figure 1, printer 1004 in paragraph [0025]), by using the input data (Figure 12 server 1006 transmit control command to display/terminal 1003, 1002); and 
a terminal device (Figure 1 mobile terminal 1002, display 1003 as shown in figure 3 as the same device) comprising: a first [LAN] interface (paragraphs [0053], using the internet); a second [BLUETOOTH] interface (using Access point 1005 paragraph [0029]-[0030]); and a controller configured to: 
receive the print instruction data transmitted from the server via the first [LAN] interface (Figure 12 server 1006 transmits control command to display/terminal apparatus 1003, 1002 in paragraphs [0053], using the internet as shown in figure 1); 
(Figure 12 display/terminal 1003, 1002 generate print data 1205 in paragraph [0095]); and 
transmit the print job data to the specific printer via the second [BLUETOOTH] interface (Figure 12 transmitting print data 1206 to printer 1004 using Access point 1005 paragraph [0029]-[0030]).  
Naruse’624 does not specifically show a terminal device including a LAN interface and a BLUETOOTH interface; receiving the print instruction data transmitted from the server via the LAN interface and transmitting the print job data to the specific printer via the BLUETOOTH interface.
Mori’388 shows a terminal device (Figure 5 terminal 200’) including a LAN interface (Figure 5 IP interface 208) and a BLUETOOTH interface (Figure 5 Bluetooth interface 209) (Figure 4 and paragraph [0037] server 100 and the client terminal 200 may be connected via the LAN 400, and the client terminal 200 and the printer 300 may be connected via a short-range wireless communication network such as Bluetooth); receiving the print instruction data transmitted from the server (Figure 5 server 100) via the LAN interface and transmitting the print job data to the specific printer (Figure 5 printer 300’) via the BLUETOOTH (paragraph [0037]-[0041] server 100 and the client terminal 200 may be connected via the LAN 400, and the client terminal 200 and the printer 300 may be connected via a short-range wireless communication network such as Bluetooth).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Naruse’624 to include a terminal device including a LAN interface and a BLUETOOTH interface; receiving the print instruction data transmitted from the server via the LAN interface and transmitting the print job data to the specific printer via the BLUETOOTH interface method taught by Mori’388. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to avoid limitation in connection options between devices (paragraph [0037]).

With respect to Claim 6, 7-8, arguments analogous to those presented for claim 5, are applicable.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Naruse et. al. (US 2019/0018625 A1) in view of Mori (US 2015/0281388 A1) and further in view of Shiohara et al. (US 2014/0146333 A1).

With respect to Claim 3, Naruse’624 and Mori’388 does not show shows wherein the specific printer comprises a template storage unit configured to store template data indicating a template image including one or more content arrangement regions, and the second computer program is, when executed by the computer of the terminal device, configured to cause the terminal device to further perform: generating the print job data including information indicating a content image to be arranged in the content arrangement region, by using the print instruction data; and printing a print image including the content arrangement region in which the content image is arranged, by using the template data and the print job data.  
Shiohara’333 shows wherein the specific printer comprises a template storage unit 5configured to store template data indicating a template image including one or more content arrangement regions (Paragraphs [0108]-[0109] template database 35 figure 3), and the second computer program is, when executed by the computer of the terminal device, configured to cause the terminal device to further perform: 10generating the print job data including information indicating a content image to be arranged in the content arrangement region, by using the print instruction data; and printing a print image including the content (paragraph [0121] generates records for a template in the template database 35 based on the original template data received from the original printer 6).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Naruse’624 and Mori’388 to include a template storage unit 5configured to store template data indicating a template image including one or more content arrangement regions, and the second computer program is, when executed by the computer of the terminal device, configured to cause the terminal device to further perform: 10generating the print job data including information indicating a content image to be arranged in the content arrangement region, by using the print instruction data; and printing a print image including the content arrangement region in which the content image is arranged, by using the template data 15and the print job data method taught by Shiohara’333. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to improve user convenience by adding values to a printout template.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.